United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                         March 21, 2001

                                             Before

                                Hon. Joel M. Flaum, Chief Judge

                            Hon. Richard D. Cudahy, Circuit Judge

                             Hon. Terence T. Evans, Circuit Judge

No. 99-4082

UNITED STATES OF AMERICA,                                   Appeal from the United States
     Plaintiff-Appellee,                                    District Court for the Northern
                                                            District of Illinois, Eastern Division.
       v.
                                                            No. 97 C 8887
5 S 351 TUTHILL ROAD, NAPERVILLE, ILLINOIS,
       Defendant,                                           James F. Holderman,
                                                            Judge.
Appeal of:   JOHN BOCHNEWYCH,
       Claimant.


                                          O R D E R


       Upon consideration of the PETITION FOR REHEARING, filed on January 19, 2001,
by the United States,

       IT IS ORDERED that the petition is DENIED.

       IT IS FURTHER ORDERED that the slip opinion in this case issued December 5, 2000,
is amended as follows:

         Following the last sentence on page 15, the following sentence is inserted: “We emphasize
that this opinion does not purport to resolve the issue of innocent ownership in any of its
dimensions.”